Citation Nr: 0930815	
Decision Date: 08/18/09    Archive Date: 08/27/09

DOCKET NO.  05-39 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for back condition on a 
direct basis and as secondary to a service connected 
postoperative medial meniscectomy and chronic synovitis, 
right knee.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

H. Yoo, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1967 to August 1971.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of February 2005 by the 
Department of Veterans Affairs (VA) Jackson, Mississippi 
Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that his back condition is directly or 
secondary to his service connected disability of 
postoperative medial meniscectomy and chronic synovitis, 
right knee.  In November 1971, he was granted service 
connection for medial meniscectomy and chronic synovitis, 
right knee, currently evaluated as 10 percent disabling.  In 
December 2004, the Veteran filed a claim for service 
connection of his back disability and was denied in February 
2005. 

The Veteran's in-service treatment records are absent of any 
complaint or treatment for a back disability.  The Veteran's 
enlistment examination is also absent of any back condition.  
However, the Veteran's separation examination is not in the 
record.  See Veteran's in-service medical treatment record, 
dated February 1967 to July 1971.

According to the post-service record, the Veteran underwent 
surgery for excision herniated disc L4 with canal 
decompression in July 1985.  The Veteran was diagnosed with 
bilateral herniated nucleus pulposus at L4.  See River Oaks 
Hospital, dated July 1985.

In June 1997, the Veteran injured his lower back at work 
while emptying a garbage drum into a trash compactor.  See 
Worker's compensation report, dated July 1997.  According to 
the document filed with the Mississippi Workers' Compensation 
Commission, the Veteran was treated by a private physician, 
Dr. Berry.  See Workers Compensation report, dated July 1997.  
The document noted that the Veteran sought treatment from Dr. 
Berry in February 1997 for low back pain with a history of 
lumbar disc excision.  X-rays revealed mild degenerative 
changes primarily at L4 & 5.  In June 1997, the Veteran was 
treated again for pain and underwent a laminctomy at L5-S1 
and excision of herniated nucleus pulposus.  See Mississippi 
Worker's Compensation Commission report, dated June 1998.

The Veteran was treated at the Biloxi VA clinic in 2004 for 
his back disability.  In July 2004, the Veteran reported 
"pain radiat[ing] down right leg to ankle.  Started after 
reaching for something in car."  A MRI revealed that the 
Veteran had "lumbarization of S1.  A minimal narrowing of 
L4-L5 disc space and moderate narrowing of the L5-S1 disc 
space [was] noted.  No evidence of fracture or dislocation is 
seen."  The reported noted that the Veteran had a history of 
chronic low back pain.  The Veteran was diagnosed with 
minimal scoliosis, lumbardization of S1 and mild to moderate 
degenerative disc disease of L4-S1.  See VA treatment record, 
dated July 2004.

The Veteran's wife has stated that she had witnessed the 
Veteran "fall a couple of times because of his knee giving 
out on him."  It is her opinion that the Veteran's back 
disorder "started when his knee gave way and he fell off the 
ladder onto his back thus resulting in two back operations 
and severe pain in his back, hip, and knee."  See P. C. M. 
letter, dated April 2006.

A medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim but 
(1) contains competent lay or medical evidence of a current 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service; and (3) indicates that 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability.  38 C.F.R. § 
3.159(c)(4)

The Board notes that none of the post-service treatment 
records states there is a connection between the Veteran's 
back disability and his military service and/or service 
connected disability of postoperative medial meniscectomy and 
chronic synovitis, right knee.  However, in this case, based 
on the evidence of the Veteran's current back condition and 
past treatment, the Board finds that a VA examination and 
opinion is needed.  38 U.S.C.A. §5103A (d). 

Accordingly, the case is REMANDED for the following action:

1.	The AMC should schedule the Veteran for an 
orthopedic examination to determine 
whether this it is at least as likely as 
not that the Veteran's back disability is 
related to service or secondary to his 
service connected disability of 
postoperative medial meniscectomy and 
chronic synovitis, right knee.  All 
testing deemed necessary by the examiners 
should be performed and the results 
reported in detail.  A complete rationale 
for any opinions expressed must be 
provided.  The claims folder must be 
available for review by the examiners in 
conjunction with the examinations and this 
fact should be acknowledged in the 
reports.

2.	Thereafter, the AMC should re-adjudicate 
the Veteran's claim.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




